January 5, 2016 Mr.Terence O’Brien Accounting Branch Chief United States Securities and Exchange Commission 1 Station Place, N. E. Stop 7010 Washington, DC 20549-7010 RE: Hexcel Corporation Form 10-K for Fiscal Year Ended December 31, 2014 Filed February 5, 2015 And Documents Incorporated by Reference File No. 1-8472 Dear Mr.O’Brien: The Company is furnishing the supplementary information and comments with reference to the matters and questions raised in your letter dated December 1, 2015. The items below correspond to the matters raised in your letter; the questions raised by the Commission have been repeated, and the Company’s response immediately follows. The Company acknowledges that responsibility for the adequacy and accuracy of all disclosures within our filings rests with the Company, that staff comments and/or changes to disclosures in response to staff comments do not foreclose the Commission from taking any action with respect to our filings, and that the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Form 10-K for the Fiscal Year ended December 31, 2014 Note 13 – Commitments and Contingencies, page 65 1. We note that the additions to the warranty provision were $1.2 million and $10.3 million for each of the fiscal years 2013 and 2014, respectively. You indicate on page 47 that your estimate for product warranty is provided by product and based on current facts and circumstances and historical warranty experience. Please tell us more about the factors that led to the significant increase in the warranty reserve during fiscal year 2014. Please ensure your MD&A disclosures fully address the facts and circumstances that drove the change and whether the disproportionate fluctuations in trends are expected to recur. See Item 303(a)(3)(i) and (ii) of Regulation S-K. Company Response
